Exhibit 10.2.1


            






























Teleflex Incorporated
Directors’ Deferred Compensation Plan






































Effective Date
November 1, 2019



        

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


Article I
        Establishment and Purpose 1


Article II
        Definitions 1


Article III
        Eligibility and Participation 5


Article IV
        Deferrals 5


Article V
        Vesting 8


Article VI
        Payments from Accounts 8


Article VII
        Valuation of Account Balances; Investments 11


Article VIII
        Administration 13


Article IX
        Amendment and Termination 14


Article X
        Informal Funding 15


Article XI
        Claims 15


Article XII
        General Provisions 21

Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 1 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


Article I
Establishment and Purpose
Teleflex Incorporated (the “Company”) has adopted this Teleflex Incorporated
Directors’ Corporation Deferred Compensation Plan, applicable to Compensation
deferred under Compensation Deferral Agreements submitted on and after the
Effective Date. In addition to this Plan, the provisions of Section 6.9
(modification elections) and Articles VII through XII will apply to amounts
deferred under the terms of the Teleflex Incorporated Deferred Compensation
Plan, as amended through January 1, 2016 and predecessor plans that are subject
to Code Section 409A (collectively, the “Prior Plans”).


The purpose of the Plan is to provide non-employee members of the Board of
Directors of the Company with an opportunity to defer receipt of a portion of
director fees. The Plan is not intended to meet the qualification requirements
of Code Section 401(a). The Plan is intended to meet the requirements of Code
Section 409A and shall be operated and interpreted consistent with that intent.


The Plan constitutes an unsecured promise by the Company to pay benefits in the
future. Participants in the Plan shall have the status of general unsecured
creditors of the Company. The Plan is unfunded for Federal tax purposes. Any
amounts set aside to defray the liabilities assumed by the Company will remain
the general assets of the Company and shall remain subject to the claims of the
Company’s creditors until such amounts are distributed to the Participants.


Article II
Definitions
2.1 Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of the Company to a Participant as determined
under the terms of the Plan. The Committee may maintain an Account to record the
total obligation to a Participant and component Accounts to reflect amounts
payable at different times and in different forms. Reference to an Account means
any such Account established by the Committee, as the context requires. Accounts
are intended to constitute unfunded obligations within the meaning of Sections
201(2), 301(a)(3) and 401(a)(1) of ERISA.


2.2 Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.


2.3 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant in accordance with Section 6.4 hereof to receive payments to
which a Beneficiary is entitled in accordance with provisions of the Plan.


2.4 Board of Directors. Board of Directors means the board of directors of the
Company.


2.5 Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 1 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


2.6 Change in Control. Change in Control means, with respect to the Company, any
of the following events: (i) a change in the ownership of the Company, (ii) a
change in the effective control of the Company, or (iii) a change in the
ownership of a substantial portion of the assets of the Company.


Change in Ownership. For purposes of this Section, a change in the ownership of
the Company occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Company that, together
with stock held by such person or group constitutes more than 50% of the total
fair market value or total voting power of the stock of the Company. The
acquisition by a person or group owning more than 50% of the total fair market
value or total voting power of the stock of the Company of additional shares of
the Company shall not constitute a “change of the ownership” of the Company.


Change in Effective Control. A change in the effective control of the Company
occurs on the date on which either: (i) a person, or more than one person acting
as a group, acquires ownership of stock of the Company possessing 30% or more of
the total voting power of the stock of the Company, taking into account all such
stock acquired during the 12-month period ending on the date of the most recent
acquisition, provided that the acquisition by a person or group owning more than
30% of the total fair market value or total voting power of the stock of the
Company of additional shares of the Company shall not constitute a “change of
effective control” of the Company, or (ii) a majority of the members of the
Company’s Board of Directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
such Board of Directors prior to the date of the appointment or election, but
only if no other corporation is a majority shareholder of the Company.
Change in Ownership of Substantial Portion of Assets. A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Company, acquires assets from the Company that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions, taking into account all such assets acquired
during the 12-month period ending on the date of the most recent acquisition. A
transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation as determined
under Treas. Reg. section 1.409A-3(i)(5)(vii)(B).


2.7 Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XI of this Plan.


2.8 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.


2.9 Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 2 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


2.10 Committee. Committee means the Company or a committee appointed by the
Company to administer the Plan.


2.11 Company. Company means Teleflex Incorporated.


2.12 Compensation. Compensation means a Director’s retainer, meeting and
committee fees and restricted stock units awarded by the Company.


2.13 Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and the Company that specifies: (i) the amount
of each component of Compensation that the Participant has elected to defer to
the Plan in accordance with the provisions of Article IV, and (ii) the
allocation of such Deferrals among one or more of the Participant’s Retirement
Account or Flex Accounts.


2.14 Deferral. Deferral means a credit to a Participant’s Account(s) that
records that portion of the Participant’s Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV.
Unless the context of the Plan clearly indicates otherwise, a reference to
Deferrals includes Earnings attributable to such Deferrals.


2.15 Director. Director means a non-employee member of the Board of Directors of
the Company.
2.16 Earnings. Earnings means an adjustment to the value of an Account in
accordance with Article VII.


2.17 Effective Date. Effective Date means November 1, 2019.


2.18  Flex Account. Flex Account means a Separation Account or Specified Date
Account established under the terms of a Participant’s Compensation Deferral
Agreement. Unless the Committee specifies otherwise, a Participant may maintain
no more than five (5) Flex Accounts at any one time.


2.19 Participant. Participant means an individual described in Article III.


2.20 Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made under the terms of a payment election in effect for such
Account. The Payment Schedule for an Account will be established under the
Participant’s Compensation Deferral Agreement that establishes the Account, as
may be modified under Section 6.9.


2.21 Plan. Plan means “Teleflex Incorporated Directors’ Deferred Compensation
Plan” as documented herein and as may be amended from time to time hereafter.
However, to the extent permitted or required under Code Section 409A, the term
Plan may in the appropriate context also mean a portion of the Plan that is
treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the Plan or
portion of the Plan and any other
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 3 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


nonqualified deferred compensation plan or portion thereof that is treated as a
single plan under such section.


2.22 Plan Year. Plan Year means January 1 through December 31.


2.23 Restricted Stock Award Account. Restricted Stock Award Account means a
sub-account of the Retirement Account, a sub-account of a Separation Account or
a sub-account of a Specified Date Account that holds a Participant’s deferrals
of restricted stock awards.


2.24 Retirement Account. Retirement Account means an Account established by the
Committee to record Deferrals allocated to the Retirement Account pursuant to a
Participant’s Compensation Deferral Agreement, payable to a Participant upon
Separation from Service in accordance with Section 6.3.


2.25 Separation Account. Separation Account means a Flex Account established by
the Committee in accordance with a Participant’s Compensation Deferral Agreement
to record Deferrals allocated to such Account by the Participant and which are
payable upon the Participant’s Separation from Service as set forth in Section
6.3.


2.26 Separation from Service. Separation from Service means a Director’s
termination of service from the Board of Directors. Separation from Service
shall be determined in accordance with Code Section 409A.


2.27 Specified Date Account. Specified Date Account means a Flex Account
established by the Committee to record the amounts payable in a future year as
specified in the Participant’s Compensation Deferral Agreement.


2.29 Substantial Risk of Forfeiture. Substantial Risk of Forfeiture has the
meaning specified in Treas. Reg. Section 1.409A-1(d).


2.29 Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.


2.30 Valuation Date. Valuation Date means each Business Day.




Article III
Eligibility and Participation
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 4 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


3.1 Eligibility and Participation. All Directors may enroll in the Plan in
accordance with any procedures established by the Company. Directors become
Participants on the date on which the first Compensation Deferral Agreement
becomes irrevocable under Article IV.


3.2 Duration. Only Directors may submit Compensation Deferral Agreements during
an enrollment. On and after a Separation from Service, a Participant shall
remain a Participant as long as his or her Account Balance is greater than zero
(0). All Participants, regardless of membership on the Board of Directors, will
continue to be credited with Earnings and during such time may continue to make
allocation elections as provided in Section 7.4 and modification elections under
Section 6.9. An individual shall cease being a Participant in the Plan when his
Account has been reduced to zero (0).


Article IV
Deferrals


a.Deferral Elections, Generally.


(a)Directors may make an initial election to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. Unless an earlier date is specified in the
Compensation Deferral Agreement, deferral elections with respect to a
Compensation source become irrevocable on the latest date applicable to such
Compensation source under Section 4.2.


(b)A Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation, or that is submitted by a
Participant who Separates from Service prior to the latest date such agreement
would become irrevocable under Section 409A, shall be considered null and void
and shall not take effect with respect to such item of Compensation. The
Committee may modify or revoke any Compensation Deferral Agreement prior to the
date the election becomes irrevocable under the rules of Section 4.2.


(c)The Committee may permit different deferral amounts for each component of
Compensation and may establish a minimum or maximum deferral amount for each
such component. Unless otherwise specified by the Committee in the Compensation
Deferral Agreement, Participants may defer from 2% to 100% of their fees and
from 10% to 100% of stock units.


(d)The Participant shall specify on his or her Compensation Deferral Agreement
the amount of Deferrals and whether to allocate Deferrals to the Retirement
Account or to one or more Flex Accounts. If no designation is made, Deferrals
shall be allocated to the Retirement Account.


4.2 Timing Requirements for Compensation Deferral Agreements.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 5 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


(a) Initial Eligibility. Directors may enroll within 30 days after becoming
eligible to participate in the Plan as specified by the Committee. A newly
seated Director becomes eligible to participate in the Plan as designated and
notified by the Committee during an applicable enrollment period which shall
occur 30 days prior to July 1 and January 1 or such other periods established by
the Committee. The Compensation Deferral Agreement must be filed within 30 days
after attaining eligible status and becomes irrevocable not later than the 30th
day.


        A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned after the date that the Compensation Deferral Agreement
becomes irrevocable.


(a)Prior Year Election. Directors may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the calendar year in which the Compensation to be deferred is earned. A
Compensation Deferral Agreement filed under this paragraph shall become
irrevocable with respect to such Compensation not later than the December 31
filing deadline.


(b)Short-Term Deferrals. The Committee may permit Compensation that meets the
definition of a “short-term deferral” described in Treas. Reg. Section
1.409A-1(b)(4) to be deferred in accordance with the rules of Section 6.9,
applied as if the date the Substantial Risk of Forfeiture lapses is the date
payments were originally scheduled to commence, provided, however, that the
provisions of Section 6.9(b) shall not apply to payments attributable to a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)). A
Compensation Deferral Agreement submitted in accordance with this paragraph
becomes irrevocable on the latest date it could be submitted under Section 6.9.


(c)Restricted Stock Units and Other Forfeitable Rights. With respect to a
legally binding right to a payment in a subsequent year that is subject to a
forfeiture condition requiring the Participant’s continued services for a period
of at least 12 months from the date the Participant obtains the legally binding
right, the Committee may permit an a Director to defer such Compensation by
filing a Compensation Deferral Agreement on or before the 30th day after the
legally binding right to the Compensation accrues, provided that the
Compensation Deferral Agreement is submitted at least 12 months in advance of
the earliest date on which the forfeiture condition could lapse. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
not later than such 30th day. If the forfeiture condition applicable to the
payment lapses before the end of such 12-month period as a result of the
Participant’s death or disability (as defined in Treas. Reg. Section
1.409A-3(i)(4)) or upon a change in control (as defined in Treas. Reg. Section
1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless it
would be considered timely under another rule described in this Section.


(d)“Evergreen” Deferral Elections. The Committee, in its discretion, may provide
that Compensation Deferral Agreements will continue in effect for subsequent
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 6 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


years or performance periods by communicating that intention to Participants in
writing prior to the date Compensation Deferral Agreements become irrevocable
under this Section 4.2. An evergreen Compensation Deferral Agreement may be
revoked or modified in writing prospectively by the Participant or the Committee
with respect to Compensation for which such election remains revocable under
this Section 4.2.


A Compensation Deferral Agreement is deemed to be revoked for subsequent years
if the Participant is not a Director as of the last permissible date for making
elections under this Section 4.2 or if the Compensation Deferral Agreement is
cancelled in accordance with Section 4.5.


4.3 Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to the Retirement Account or to one or more Flex Accounts. The
Committee may, in its discretion, establish in a written communication during
enrollment a minimum deferral period for the establishment of a Specified Date
Account. In the event a Participant’s Compensation Deferral Agreement allocates
a component of Compensation to a Specified Date Account that commences payment
in the year such Compensation is earned, the Compensation Deferral Agreement
shall be deemed to allocate the Deferral to the Participant’s Specified Date
Account having the next earliest payment year. In the event restricted stock
units are allocated to a Specified Date Account that commences payment on or
before the date restricted stock units vest, the units will be allocated to the
Specified Date Account having the next earliest payment year that occurs after
the calendar year in which such restricted stock units vest. If the Participant
has no other Specified Date Accounts that meet the foregoing requirements, the
Committee will allocate the Deferral to the Retirement Account.


4.4 Cancellation of Deferrals. The Committee may cancel a Participant’s
Deferrals: (i) for the balance of the Plan Year in which an Unforeseeable
Emergency occurs, and (ii) during periods in which the Participant is unable to
perform his or her duties due to a mental or physical impairment that can be
expected to result in death or last for a continuous period of at least six
months (a “disability”), provided cancellation occurs by the later of the end of
the taxable year of the Participant or the 15th day of the third month following
the date the Participant incurs the disability (as defined in this Section 4.5).




Article V
Vesting
Participant Deferrals of cash Compensation shall be 100% vested at all times.
Deferrals of vesting awards of Compensation shall become vested in accordance
with the provisions of the underlying award.


Article VI
Payments from Accounts


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 7 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


6.1 General Rules. A Participant’s Accounts become payable upon the first to
occur of the payment events applicable to such Account under (i) Sections 6.2 or
6.3 (as elected) and (ii) Sections 6.4 through 6.6.
Payment events and Payment Schedules elected by the Participant shall be set
forth in a valid Compensation Deferral Agreement that establishes the Account to
which such elections apply in accordance with Article IV or in a valid
modification election applicable to such Account as described in Section 6.9.
Payment amounts are based on Account Balances as of the last Valuation Date of
the month next preceding the month actual payment is made.


6.2 Specified Date Accounts.
Commencement. Payment is made or begins in the calendar year designated by the
Participant. Form of Payment. Payment will be made in a lump sum, unless the
Participant elected to receive annual installments up to 10 years.


The time and form of payment of Specified Date Accounts is unaffected by an
earlier Separation from Service described in Section 6.3.


6.3 Separation from Service. Upon a Participant’s Separation from Service other
than death, the Participant is entitled to receive his or her vested Retirement
Account and vested Separation Accounts.


        Commencement. The Retirement Account and all Separation Accounts
commence payment in the calendar year next following the calendar year in which
Separation from Service occurs, unless the Participant elected a later year.


        Form of Payment. The Retirement Account and Separation Accounts will be
paid in a single lump sum unless the Participant elected with respect to an
Account to receive annual installments up to 15 years.
Change in Control. A Participant who has a Separation from Service within 24
months following a Change in Control will receive his or her Accounts in a
single lump sum commencing in the calendar year next following the year in which
Separation from Service occurs, regardless of any other Payment Schedule elected
by the Participant for such Account.


6.4 Death. Notwithstanding anything to the contrary in this Article VI, upon the
death of the Participant (regardless of whether such Participant is a Director
at the time of death), all remaining vested Account Balances shall be paid to
his or her Beneficiary in a single lump sum no later than December 31 of the
calendar year following the year of the Participant’s death.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 8 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


(a) Designation of Beneficiary in General. The Participant shall designate a
Beneficiary in the manner and on such terms and conditions as the Committee may
prescribe. No such designation shall become effective unless filed with the
Committee during the Participant’s lifetime. Any designation shall remain in
effect until a new designation is filed with the Committee; provided, however,
that in the event a Participant designates his or her spouse as a Beneficiary,
such designation shall be automatically revoked upon the dissolution of the
marriage unless, following such dissolution, the Participant submits a new
designation naming the former spouse as a Beneficiary. A Participant may from
time to time change his or her designated Beneficiary without the consent of a
previously-designated Beneficiary by filing a new designation with the
Committee.
(b) No Beneficiary. If a designated Beneficiary does not survive the
Participant, or if there is no valid Beneficiary designation, amounts payable
under the Plan upon the death of the Participant shall be paid to the
Participant’s spouse, or if there is no surviving spouse, then to the duly
appointed and currently acting personal representative of the Participant’s
estate.
6.5 Unforeseeable Emergency. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. If the emergency need cannot
be relieved by cessation of Deferrals to the Plan, the Committee may approve an
emergency payment therefrom not to exceed the amount reasonably necessary to
satisfy the need, taking into account the additional compensation that is
available to the Participant as the result of cancellation of deferrals to the
Plan, including amounts necessary to pay any taxes or penalties that the
Participant reasonably anticipates will result from the payment. The amount of
the emergency payment shall be subtracted from the Participant’s Accounts on a
pro rata basis. Emergency payments shall be paid in a single lump sum within the
90-day period following the date the payment is approved by the Committee. The
Committee may specify that Deferrals will be distributed before any restricted
stock units.


6.6 Administrative Cash-Out of Small Balances. Notwithstanding anything to the
contrary in this Article VI, the Committee may at any time and without regard to
whether a payment event has occurred, direct in writing an immediate lump sum
payment of the Participant’s Accounts if the balance of such Accounts, combined
with any other amounts required to be treated as deferred under a single plan
pursuant to Code Section 409A, does not exceed the applicable dollar amount
under Code Section 402(g)(1)(B), provided any other such aggregated amounts are
also distributed in a lump sum at the same time.


6.7 Acceleration of or Delay in Payments. Notwithstanding anything to the
contrary in this Article VI, the Committee, in its sole and absolute discretion,
may elect to accelerate the time or form of payment of an Account, provided such
acceleration is permitted under Treas. Reg. Section 1.409A-3(j)(4). The
Committee may also, in its sole and absolute discretion, delay the time for
payment of an Account, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7).


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 9 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


6.8 Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, payments will be made beginning as of the payment
commencement date for such installments and shall continue to be made in each
subsequent payment period until the number of installment payments specified in
the Payment Schedule has been paid. The amount of each installment payment shall
be determined by dividing (a) by (b), where (a) equals the Account Balance as of
the last Valuation Date in the month preceding the month of payment and (b)
equals the remaining number of installment payments. For purposes of Section
6.9, installment payments will be treated as a single form of payment. If an
Account is payable in installments, the Account will continue to be credited
with Earnings in accordance with Article VII hereof until the Account is
completely distributed.


6.9 Modifications to Payment Schedules. A Participant may modify the Payment
Schedule elected by him or her with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan for the applicable
payment event, provided such modification complies with the requirements of this
Section 6.9. Modifications of a Payment Schedule do not apply with respect to
death benefits because such amount shall be paid as a lump sum only in
accordance with Section 6.4.


(a) Time of Election. The modification election must be submitted to the
Committee not less than 12 months prior to the date payments would have
commenced under the Payment Schedule in effect prior to modification (the “Prior
Election”).
(b) Date of Payment under Modified Payment Schedule. The date payments are to
commence under the modified Payment Schedule must be no earlier than five years
after the date payment would have commenced under the Prior Election. Under no
circumstances may a modification election result in an acceleration of payments
in violation of Code Section 409A. If the Participant modifies only the form,
and not the commencement date for payment, payments shall commence on the fifth
anniversary of the date payment would have commenced under the Prior Election.
(c) Irrevocability; Effective Date. A modification election is irrevocable when
filed and becomes effective 12 months after the filing date.


(d) Effect on Accounts. An election to modify a Payment Schedule is specific to
the Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules or payment events of any other Accounts.


Article VII
Valuation of Account Balances; Investments
7.1 Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Valuation of Accounts shall be performed under
procedures approved by the Committee.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 10 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


7.2 Earnings Credit. Each Account will be credited with Earnings on each
Business Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VII (“investment allocation”).


7.3 Investment Options. Investment options will be determined by the Committee.
The Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.


7.4 Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Company or any trustee acting on its behalf have any obligation to purchase
actual securities as a result of a Participant’s investment allocation. A
Participant’s investment allocation shall be used solely for purposes of
adjusting the value of a Participant’s Account Balances.


A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


7.5 Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.


7.6 Company Stock. A Participant’s investment allocation under Section 7.4 may
include an allocation to stock units, with each unit equal in value to one share
of common stock of Teleflex Incorporated (each a “Unit” and collectively,
“Units”). An allocation to Units may occur with respect to Deferrals only at the
time Deferrals are credited to the Participant’s Account under Section 7.1. Cash
Deferrals allocated to Units will be converted to Units (and fractional Units,
as necessary) based on the fair market value of Teleflex Incorporated common
stock (“Company Stock”) on the day next preceding the date the Deferral is
credited to the Plan. Deferrals to the Restricted Stock Award Account are
automatically credited as Units on a one-for-one basis, consistent with the
deferred portion of the Participant’s restricted stock units.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 11 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


The Restricted Stock Award Account and any portion of a Participant’s cash
Deferrals allocated to Units may not be re-allocated to any other investment
option under the Plan. No amounts allocated to another investment option in the
Plan may be allocated to Units. All amounts credited as Units will be paid in
shares of Company Stock. The Company may deduct the number of shares payable to
the Participant having a value equivalent to the amount of income tax
withholding due at the time of payment.


The following provisions shall apply to Units and the Restricted Stock Award
Account, as applicable:


(a)Restrictive Covenants. Any restrictive covenants applicable to restricted
stock unit awards that may result in forfeiture of units after the vesting date
shall continue to apply to any such Units credited to the Restricted Stock Award
Account.


(b)Dividend Equivalents. Dividend equivalents paid with respect to Units
credited to a Participant as of the dividend record date for Company stock will
be credited as Earnings and converted to additional Units in the same manner as
cash Deferrals, set forth above, valued on the date the dividend is paid with
respect to Company Stock. The Company retains the sole discretion to pay
dividend equivalents in the form of cash, and if cash, may not be allocated to
Units, but may be allocated by the Participant among the investment options
offered under the Plan as provided in Section 7.4.


(c)Organic Changes. A Participant’s Units will be adjusted to reflect
stock-splits, corporate re-organizations and other restructurings as provided in
Schedule A.


7.7 Valuations Final After 180 Days. The Participant shall have 180 days
following the Valuation Date on which the Participant failed to receive the full
amount of Earnings and to file a claim under Article XI for the correction of
such error.






Article VIII
Administration
8.1 Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XI.


The members of the Committee, the Company and its officers and directors, shall
be entitled to rely upon all valuations, certificates and reports furnished by
any funding agent or service provider, upon all certificates and reports made by
an accountant, and upon all opinions given by any legal counsel selected or
approved by the Committee.
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 12 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


The members of the Committee, the Company and its officers and directors shall,
except as otherwise provided by law, be fully protected in respect of any action
taken or suffered by them in good faith in reliance upon any such valuations,
certificates, reports, opinions or other advice of a funding agent, service
provider, accountant or counsel.


8.2 Administration Upon Change in Control. Upon a change in control affecting
the Company, the Committee, as constituted immediately prior to such change in
control, shall continue to act as the Committee. The Committee, by a vote of a
majority of its members, shall have the authority (but shall not be obligated)
to appoint an independent third party to act as the Committee. For purposes of
this Section 8.2, a “change in control” means a change in control within the
meaning of the rabbi trust agreement associated with the Plan or if no such
definition is provided, the term shall have the meaning under Code Section 409A.


Upon such Change in Control, the Company may not remove the Committee or its
members, unless a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement of the Committee.
Notwithstanding the foregoing, the Committee shall not have authority to direct
investment of trust assets under any rabbi trust described in Section 10.2.


The Company shall, with respect to the Committee identified under this Section:
(i) pay all reasonable expenses and fees of the Committee, (ii) indemnify the
Committee (including individuals serving as Committee members) against any
costs, expenses and liabilities including, without limitation, attorneys’ fees
and expenses arising in connection with the performance of the Committee’s
duties hereunder, except with respect to matters resulting from the Committee’s
gross negligence or willful misconduct, and (iii) supply full and timely
information to the Committee on all matters related to the Plan, any rabbi
trust, Participants, Beneficiaries and Accounts as the Committee may reasonably
require.


8.3 Withholding. The Company shall have the right to withhold from any payment
due under the Plan (or with respect to any amounts credited to the Plan) any
taxes required by law to be withheld in respect of such payment (or credit).
Withholdings with respect to amounts credited to the Plan shall be deducted from
Compensation that has not been deferred to the Plan.


8.4 Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee, its delegees and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Company. Notwithstanding the
foregoing, the Company shall not indemnify any person or organization if his or
its actions or failure to act are due to gross negligence or willful misconduct
or for any such amount incurred through any settlement
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 13 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


or compromise of any action unless the Company consents in writing to such
settlement or compromise.


8.5 Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.


8.6 Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.


Article IX
Amendment and Termination
9.1 Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article IX. The
Company may also terminate its participation in the Plan.


9.2 Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date). The Board of
Directors of the Company may delegate to the Committee the authority to amend
the Plan without the consent of the Board of Directors for the purpose of: (i)
conforming the Plan to the requirements of law; (ii) facilitating the
administration of the Plan; (iii) clarifying provisions based on the Committee’s
interpretation of the Plan documents; and (iv) making such other amendments as
the Board of Directors may authorize. No amendment is needed to revise the
procedures with respect to Company Stock set forth under Schedule A attached
hereto.


9.3 Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix).


9.4 Accounts Taxable Under Code Section 409A. The Plan is intended to constitute
a plan of deferred compensation that meets the requirements for deferral of
income taxation under Code Section 409A. The Committee, pursuant to its
authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.


Article X
Informal Funding
10.1 General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Company, or a trust described in this
Article X. No Participant, spouse or Beneficiary shall have any right, title or
interest whatever in assets of the
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 14 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


Company. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Company and any Participant, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Company.


10.2 Rabbi Trust. The Company may, in its sole discretion, establish a grantor
trust, commonly known as a rabbi trust, as a vehicle for accumulating assets to
pay benefits under the Plan. Payments under the Plan may be paid from the
general assets of the Company or from the assets of any such rabbi trust.
Payment from any such source shall reduce the obligation owed to the Participant
or Beneficiary under the Plan.


If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Company shall, upon such change in control, and on
each anniversary of the change in control, contribute in cash or liquid
securities such amounts as are necessary so that the value of assets after
making the contributions exceed 125% of the total value of all Account Balances.


10.3 Payment of Expenses. Payments to Participants under the Plan may be offset
on an after-tax basis in an amount equal to any transactional or other direct
expenses incurred by the Participant, unless the Company or Participating
Employer elects to pay the expenses. Such deductions shall be taken at the time
of payment from the Plan or from other compensation not deferred under the Plan.


Article XI
Claims
11.1 Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).
Notice of a claim for payments shall be delivered to the Committee within 90
days of the latest date upon which the payment could have been timely made in
accordance with the terms of the Plan and Code Section 409A, and if not paid,
the Participant or Beneficiary must file a claim under this Article XI not later
than 180 days after such latest date. If the Participant or Beneficiary fails to
file a timely claim, the Participant forfeits any amounts to which he or she may
have been entitled to receive under the claim.


(a) In General. Notice of a denial of benefits (other than claims based on
disability) will be provided within 90 days of the Committee’s receipt of the
Claimant's claim for benefits. If the Committee determines that it needs
additional time to review the claim, the Committee will provide the Claimant
with a notice of the extension before the end of the initial 90-day period. The
extension will not be more than 90 days from the end of the initial 90-day
period and the notice of extension will explain the special circumstances that
require the extension and the date by which the Committee expects to make a
decision.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 15 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


(b) Disability Benefits. Notice of denial of claims based on disability will be
provided within forty-five (45) days of the Committee’s receipt of the
Claimant’s claim for disability benefits. If the Committee determines that it
needs additional time to review the disability claim, the Committee will provide
the Claimant with a notice of the extension before the end of the initial 45-day
period. If the Committee determines that a decision cannot be made within the
first extension period due to matters beyond the control of the Committee, the
time period for making a determination may be further extended for an additional
30 days. If such an additional extension is necessary, the Committee shall
notify the Claimant prior to the expiration of the initial 30-day extension. Any
notice of extension shall indicate the circumstances necessitating the extension
of time, the date by which the Committee expects to furnish a notice of
decision, the specific standards on which such entitlement to a benefit is
based, the unresolved issues that prevent a decision on the claim and any
additional information needed to resolve those issues. A Claimant will be
provided a minimum of 45 days to submit any necessary additional information to
the Committee. In the event that a 30-day extension is necessary due to a
Claimant’s failure to submit information necessary to decide a claim, the period
for furnishing a notice of decision shall be tolled from the date on which the
notice of the extension is sent to the Claimant until the earlier of the date
the Claimant responds to the request for additional information or the response
deadline.


(c) Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). The notice of denial shall set forth the
specific reasons for denial in plain language. The notice shall: (i) cite the
pertinent provisions of the Plan document, and (ii) explain, where appropriate,
how the Claimant can perfect the claim, including a description of any
additional material or information necessary to complete the claim and why such
material or information is necessary. The claim denial also shall include an
explanation of the claims review procedures and the time limits applicable to
such procedures, including the right to appeal the decision, the deadline by
which such appeal must be filed and a statement of the Claimant’s right to bring
a civil action under Section 502(a) of ERISA following an adverse decision on
appeal and the specific date by which such a civil action must commence under
Section 11.4.
In the case of a complete or partial denial of a disability benefit claim, the
notice shall provide such information and shall be communicated in the manner
required under applicable Department of Labor regulations.


11.2 Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 16 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


information relevant to the denial and may submit written comments, documents,
records and other information relating to the claim to the Appeals Committee.
All written comments, documents, records, and other information shall be
considered “relevant” if the information: (i) was relied upon in making a
benefits determination, (ii) was submitted, considered or generated in the
course of making a benefits decision regardless of whether it was relied upon to
make the decision, or (iii) demonstrates compliance with administrative
processes and safeguards established for making benefit decisions. The review
shall take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The Appeals Committee may, in its sole discretion and if it deems appropriate or
necessary, decide to hold a hearing with respect to the claim appeal.


(a)In General. Appeal of a denied benefits claim (other than a disability
benefits claim) must be filed in writing with the Appeals Committee no later
than 60 days after receipt of the written notification of such claim denial. The
Appeals Committee shall make its decision regarding the merits of the denied
claim within 60 days following receipt of the appeal (or within 120 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.


(b)Disability Benefits. Appeal of a denied disability benefits claim must be
filed in writing with the Appeals Committee no later than 180 days after receipt
of the written notification of such claim denial. The review shall be conducted
in accordance with applicable Department of Labor regulations.


The Appeals Committee shall make its decision regarding the merits of the denied
claim within 45 days following receipt of the appeal (or within 90 days after
such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. Following its review of
any additional information submitted by the Claimant, the Appeals Committee
shall render a decision on its review of the denied claim.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 17 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


(c)Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing. Any electronic notification
shall comply with the standards imposed by Department of Labor Regulation 29 CFR
2520.104b-1(c)(1)(i), (iii), and (iv). Such notice shall set forth the reasons
for denial in plain language.


The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement of the Claimant’s right to bring an
action under Section 502(a) of ERISA, following an adverse decision on review
and the specific date by which such a civil action must commence under Section
11.4.


For the denial of a disability benefit, the notice will also include such
additional information and be communicated in the manner required under
applicable Department of Labor regulations.


11.3 Claims Appeals Upon Change in Control. Upon a change in control, the
Appeals Committee, as constituted immediately prior to such change in control,
shall continue to act as the Appeals Committee. The Company may not remove any
member of the Appeals Committee, but may replace resigning members if 2/3rds of
the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the replacement.


The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


The Company shall, with respect to the Committee identified under this Section:
(i) pay its proportionate share of all reasonable expenses and fees of the
Appeals Committee, (ii) indemnify the Appeals Committee (including individual
committee members) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Appeals Committee hereunder, except with respect to matters
resulting from the Appeals Committee’s gross negligence or willful misconduct,
and (iii) supply full and timely information to the Appeals Committee on all
matters related to the Plan, any rabbi trust, Participants, Beneficiaries and
Accounts as the Appeals Committee may reasonably require.


11.4 Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or administrative remedies under Sections 11.1 and 11.2. No
such legal action may be brought more than twelve (12) months following the
notice of denial of benefits under Section 11.2, or if no appeal is filed by the
applicable appeals deadline, twelve (12) months following the appeals deadline.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 18 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Company shall reimburse
such Participant or Beneficiary for all legal costs, expenses, attorneys’ fees
and such other liabilities incurred as a result of such proceedings. If the
legal proceeding is brought in connection with a change in control (including a
“change in control” as defined in a rabbi trust described in Section 10.2) the
Participant or Beneficiary may file a claim directly with the trustee for
reimbursement of such costs, expenses and fees. For purposes of the preceding
sentence, the amount of the claim shall be treated as if it were an addition to
the Participant’s or Beneficiary’s Account Balance and will be included in
determining the Company’s trust funding obligation under Section 10.2.


11.5 Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.


11.6 Arbitration.


(a)Prior to Change in Control. If, prior to a change in control as defined in
Section 11.3, any claim or controversy between a Participating Employer and a
Participant or Beneficiary is not resolved through the claims procedure set
forth in Article XI, such claim shall be submitted to and resolved exclusively
by expedited binding arbitration by a single arbitrator administered by the
American Arbitration Association (“AAA”). Arbitration shall be conducted in
accordance with the following procedures:


The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties in accordance with the rules of the AAA
for selection of a single arbitrator.


Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator in Philadelphia,
PA unless the parties agree by mutual consent to a different location. The
arbitration shall be administered by the AAA and AAA rules shall govern the
arbitration except to the extent in conflict with this provision (Article XI
6(a)). In the event the parties are unable to agree upon the date of the
arbitration, the date(s) shall be designated by the arbitrator after
consultation with the parties. Within 30 days of the conclusion of the
arbitration hearing, the arbitrator shall issue an award, accompanied by a
written decision explaining the basis for the arbitrator’s award.


In any arbitration hereunder, the administrative fees of the arbitration and all
fees of the arbitrator shall be paid equally by the Participating Employer and
the Participant or Beneficiary. Each party shall pay its own attorneys’ fees,
costs, and
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 19 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


expenses, unless the arbitrator orders otherwise. The arbitrator shall have no
authority to add to or to modify this Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation.


The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator and be entitled to propound 25 interrogatory
questions (including subparts).


The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.


Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.


Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail. The governing law shall be the law of the
Commonwealth of Pennsylvania to the extent the dispute or contract is not
governed or preempted by U.S. federal law.


If any of the provisions of this Section 11.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 11.6(a) are not absolutely
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 20 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


binding, then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law.


The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.


(b)Upon Change in Control. Upon a change in control as defined in Section 11.3,
Section 11.6(a) shall not apply and any legal action initiated by a Participant
or Beneficiary to enforce his or her rights under the Plan may be brought in any
court of competent jurisdiction. Notwithstanding the Appeals Committee’s
discretion under Sections 11.3 and 11.5, the court shall apply a de novo
standard of review to any prior claims decision under Sections 11.1 through 11.3
or any other determination made by the Company, its Board of Directors, a
Participating Employer, the Committee, or the Appeals Committee.


Article XII
General Provisions
12.1 Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).


        The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting the Company without the consent of the
Participant.


12.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained a Director. The Company makes no representations
or warranties as to the tax consequences to a Participant or a Participant’s
beneficiaries resulting from a deferral of income pursuant to the Plan.


12.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between a Director and the Company.


12.4 Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or,
Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 21 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:


Teleflex Incorporated
550 E Swedesford Rd Suite 400
WAyne, PA 19087
attn: Employee benefits


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.


12.5 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.


12.6 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.


12.7 Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored. If the Committee is
unable to locate the Participant or Beneficiary after five years of the date
payment is scheduled to be made, provided that a Participant’s Account shall not
be credited with Earnings following the first anniversary of such date on which
payment is to be made and further provided, however, that such benefit shall be
reinstated, without further adjustment for interest, if a valid claim is made by
or on behalf of the Participant or Beneficiary for all or part of the forfeited
benefit.


12.8 Facility of Payment to a Minor. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.


12.9 Governing Law. To the extent not preempted by ERISA, the laws of the
Commonwealth of Pennsylvania shall govern the construction and administration of
the Plan.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 22 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


12.10 Compliance With Code Section 409A; No Guarantee. This Plan is intended to
be administered in compliance with Code Section 409A and each provision of the
Plan shall be interpreted consistent with Code Section 409A. Although intended
to comply with Code Section 409A, this Plan shall not constitute a guarantee to
any Participant or Beneficiary that the Plan in form or in operation will result
in the deferral of federal or state income tax liabilities or that the
Participant or Beneficiary will not be subject to the additional taxes imposed
under Section 409A. The Company has no legal obligation to a Participant with
respect to taxes imposed under Code Section 409A.


[Signature page follows.]




Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 23 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


IN WITNESS WHEREOF, the undersigned executed this Plan as of the 22nd day of
November, 2019, to be effective as of the Effective Date.




TELEFLEX INCORPORATED


By: Nicholas Herninko


Its: Director of Benefits, HR Ops and Compliance




        /s/ Nicholas Herninko    






Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 24 of 25
4821-3025-2966.4

--------------------------------------------------------------------------------

Teleflex Incorporated Directors’ Deferred Compensation Plan


Schedule A


Provisions Related to Organic Changes





An “Organic Change” includes (1) a stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Company (each, a “Share Change”), or (2) a merger,
consolidation, acquisition of property or shares, separation, spin-off,
reorganization, stock rights offering, liquidation or similar event affecting
the Company or any of its subsidiaries.


In the event any Organic Change occurs, then the Committee or Board may make
such substitutions or adjustments with respect to Units held in a Participant’s
Account as it deems appropriate and equitable. Such adjustments may include,
without limitation, (a) the division or consolidation of Units on the same basis
as any stock split or reverse stock split affecting the common stock of the
Company and (b) the conversion of Units to notional cash or the change in the
referenced security for each Unit from common stock of the Company to equity
shares of a different entity (which may include the equity of an Affiliate of
the Company) having an aggregate fair market value equal to the aggregate fair
market value of the Units held by the Participant on the day prior to the
conversion date, with fair market value in each instance being determined by the
Committee or Board. If the assets held in the Participant’s Account immediately
after such adjustment are not equity securities, then the Participant shall be
permitted to re-direct the investment thereof into the other investment choices
then available under this Plan.


Content Copyright ©2018 Newport Group, Inc. All Rights Reserved.
        Page 25 of 25
4821-3025-2966.4